DETAILED ACTION
This office action is in response to the application filed on 02/01/2021. Claim 1 is pending and is examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s benefit claim is hereby acknowledged of the U.S patent application 16/913,114, filed on 06/26/2020, which papers have been placed on record in the file.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Depending on how the claims of the instant application are amended to overcome the Statutory Double Patenting rejection, the resulting claim set could be rejected as a non statutory double patent that includes claims 15-19 wherein the entire claim set, 1- 19 would require a terminal disclaimer to resolve.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of Application No 16/913,114.  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented. The subject matter of claim 1 is directed to managing communication over one or more networks, wherein an underlay network that couples a source gateway and a target gateway using underlay protocols may be provided such that the target gateway includes two or more port groups that may each be associated with a separate target node, provide an overlay network on the underlay network based on policy information such that the source gateway and the target gateway may each be assigned separate gateway identifiers (GIDs) that are associated with the overlay network and in response to the source gateway authorizing a source node to employ the overlay network to communicate one or more encrypted payloads to a target node, the one or more encrypted payloads may be provided to the target node based on the overlay network and the policy information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435